DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
This application claims priority as a continuation of US Application no. 15/900,351, now abandoned, filed 20 February 2018 as a continuation of US Application no. 14/678,118, now US Patent no. 9,907,473, filed 3 April 2015, which is a continuation of US Application no. 14/164,172, now US Patent no. 9,028,405, filed 25 July 2014, which is a continuation-in-part of US Application no. 13/688,242, now US Patent no. 8,684,900, filed 29 November 2012, which is a continuation of US Application no. 13/837,218, now US Patent no. 8,323,188, filed 26 December 2011, which is a continuation of US Application no. 12/426,228, now US Patent no. 8,103,333, filed 18 April 2009, which is a continuation of US Application no. 11/435,068, now US Patent no. 7,539,533, filed 16 May 2006.
In claiming the benefit of prior-filed US Application no. 14/678,118 under 35 U.S.C. 120, 121, 365(c), or 386(c), the Office has noticed that child US Application no. 15/900,351 was not filed copending with US Application no. 14/678,118 (The ‘351 application was filed 20 February 2018, six days after the issue date of US Application no. 14/678,118 on 15 February 2018).  Copendency between the current application and the prior application is required. Since the applications were not copending, the benefit claim to the prior-filed applications before US Application no. 14/678,118 is 
Additionally, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of prior-filed applications, starting with US Application No. 13/688,242, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In view of this, the benefit of priority will be extended as a continuation of US Application no. 15/900,351, now abandoned, filed 20 February 2018.

Information Disclosure Statement
The information disclosure statements filed 26 May 2020 (3) have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bill (US Application no. 2006/0143647).
In regard to claims 1-4 and 8-14, Bill discloses a method for personalizing content based on a user’s detected mood and substantially discloses the invention as claimed.  Bill teaches use of a computer program to capture information to mathematically model the mood state of a user (para 4, 34, 35) and select content for the user based on the determined mood model (para 4, 38, 39, 44, 55).  Bill incorporates sensors to obtain information used for mathematically model the mood state of a user including detecting a user’s movement of changes in facial expression (para 5-7, 10, 11, 38, 99).  Additionally, other sensors may be incorporated to sense heart rate and brain waves (para 107).  The mood states include: anger, upset, neutral, content, sadness, romantic feelings, and excitement (figure 2B, para 5 and 55).
In regard to claims 2-4, Bill incorporates sensors to obtain information about cardiac and brain activity (para 107).

In regard to claims 10-13, the mood states modeled by Bill include anger, upset, neutral, content, sadness, romantic feelings, and excitement (figure 2B, para 5 and 55).  The mood models are considered to reflect well-established, and generally accepted psychological states and profiles.
In regard to claim 14, Bill selects content for the user based on the determined mood model (para 4, 38, 39, 44, 55).

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viswanathan (US Publication no. 2007/0238934).
In regard to claims 1-14, Viswanathan discloses a technique to dynamically alter the environment of a user based on detected mood states and substantially discloses the invention as claimed.  Viswanathan discloses obtaining vital sign information to model a current mode state of a user and configure devices to select content in accord with the modeled mood state (para 10-12, 24).  Devices may be configured to select and display content pertaining to playing songs or music, playing movies, adjusting a lighting setting, etc. (para 12, 14, 18, and 24).  Vital signs obtained by conventional sensors include heart rate, EEG, ECG, EMG, GSR, bioimpedance, perspiration, temperature, movement, facial expressions, vocal stress, breathing rate, etc (para 15-17, 22, and 23).

In regard to claims 10-13, Viswanathan recognizes that mood models of a user include and reflect anger, sadness, elation, tiredness (para 11 and 16).  The mood models are considered to reflect well-established, and generally accepted psychological states and profiles.
In regard to claim 14, Viswanathan selects and displays content pertaining to playing songs or music, playing movies, adjusting a lighting setting, etc. (para 12, 14, 18, and 24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huff (US Publication no. 2006/0235330) describes a device for monitoring and managing a user’s mood wherein mood includes the commonly accepted profiles and may be measured from vital signs (para 50).
Hayes-Roth (US Publication no. 2002/0005865) teaches mood profiles (para 85).
Gates et al. (US Patent no. 8,850,597) discusses a technique for preventing message transmission based on detected mood states of a user.
Strubbe et al. (US Patent no. 6,721,706) describes a technique for adjusting an entertainment device based on the mood of a user.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 August 2021